939 A.2d 225 (2008)
193 N.J. 349
In the Matter of Larry BRONSON, an Attorney at Law.
Supreme Court of New Jersey.
January 23, 2008.

ORDER
LARRY BRONSON of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1970, having pleaded guilty in the United States District Court for the Eastern District of New York and to a superseding information charging him with illegal structuring of monetary transactions, in violation of 31 U.S.C.A 5234(a)(3) and (d)(1) and 18 U.S.C.A. 2 and 3351 et seq., and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), LARRY BRONSON is temporarily suspended from the practice of law pending the final resolution of ethics *226 proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LARRY BRONSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LARRY BRONSON comply with Rule 1:20-20 dealing with suspended attorneys.
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.